Citation Nr: 1011356	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  03-37 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a neck and back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The appellant had periods of active duty for training and 
inactive duty for training in the National Guard, including 
periods of active duty for training from July 1976 to 
November 1976 and from May 2 to 16, 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida.  In that decision, the RO denied a claim 
for service connection for a neck and back disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant asserts that his currently diagnosed nerve root 
dysfunction is related to an injury he had in service.  
Multiple service records from May 1992 document an incident 
where another soldier and some equipment fell on the 
appellant while they were unloading a truck.  A May 1992 out-
patient service treatment record showed the appellant 
complained of continued pain.  There was no paralysis, 
numbness, or double vision.  He had tenderness at C6 and on 
the right side of his neck.  Neurologically he was grossly 
intact.  The assessment was musculoskeletal neck pain.  

A January 2001 emergency room record from the appellant's 
work shows he stated he reached to down to unlock a door with 
his right hand and felt a sharp pain to his lower neck 
radiating back up to his head.  He said he couldn't open his 
right eye for a few seconds.  The record shows the appellant 
related his injury from May 1992.  He then stated he pulled a 
muscle or pinched a nerve in his neck while lifting plywood 
in June 1992.  Physical examination revealed tenderness to 
palpation in the right lower neck.  No edema was found.  He 
felt hot and dizzy for three to five minutes.  He had an ice 
pack on his neck.  He had no complaints of nausea.  The 
assessment was possible muscle strain.  

Dr. Grace wrote a letter regarding the appellant's current 
problems in February 2002.  The appellant was being treated 
for problems of the neck and upper extremities.  He suffered 
from numbness in both hands, worse in the right.  Recent 
testing (electromyography and nerve conduction velocity) 
showed carpal tunnel syndrome bilaterally, plus a C8 and T1 
nerve root lesion at the brachial plexus level on the left 
side.  This was consistent with an old brachial plexus injury 
that was still causing nerve root dysfunction.  Dr. Grace 
stated: 

[The appellant] has a history of an injury 
consistent with a brachial plexus type upper neck 
injury when he was hit on the head and shoulder, 
simultaneously, with immediate pain and 
dysfunction in the extremity.  I feel, 
historically, this current lesion would be related 
to that previous injury, which was in 1992.  

On remand, the RO should first ensure that all service 
personnel and service treatment records are associated with 
the file.  The appellant alleged in his November 2003 appeal 
that he had to separate from the National Guard due to his 
condition.  Only some personnel records are associated with 
the file.  All records should be requested.  

Also, a reply to an April 2002 service record request shows 
that the request was forwarded for further records but there 
is no follow up in the file.  On remand, the RO should ensure 
that all records are requested and associated with the file.  
Currently, no service treatment records past 1992 are in the 
file.  

The appellant should be asked to sign an authorization and 
consent form so records may be obtained from his 
chiropractor, Dr. Owens.  In a September 2001 statement he 
said he had been treated by Dr. Owens for his neck and back 
problems.  

Finally, the appellant should receive a VA examination to 
determine the nature and etiology of any back and neck 
disability.  

Accordingly, the case is REMANDED for the following action: 

1. Contact the NPRC, National Guard Bureau 
or another appropriate repository to 
ensure that all available service 
personnel and treatment records are 
associated with file.  Negative responses 
should be documented and placed in the 
file.  

2. Send the appellant an authorization and 
consent form so that records may be 
requested from his chiropractor, Dr. 
Owens.  

3. After the above development has been 
completed, schedule the appellant for a VA 
examination to determine the nature, 
extent, and etiology of any neck and/or 
back disability.  The claims folder and a 
copy of this remand must be made available 
to the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For each neck and back disability found, 
the examiner should indicate whether there 
is a 50 percent probability or greater 
that it had its clinical onset or is 
otherwise related to active service or 
increased in severity during service.  The 
examiner should address: 
*	The May 1992 service treatment 
records documenting the injury; 
*	the January 2001 emergency room 
record which shows the appellant 
reported he pulled a muscle or 
pinched a nerve in his neck while 
lifting plywood in June 1992; and 
*	Dr. Grace's February 2002 letter and 
opinion stating that an old brachial 
plexus injury is related to service.  
The rationale for all opinions must be 
provided.  

4. Re-adjudicate the issue of entitlement 
to service connection for a neck and back 
disability.  If the decision remains in any 
way adverse to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

